Title: July 2d. Fryday.
From: Adams, John
To: 


       Walking this afternoon, with Mr. Marbois, upon the Quarter Deck, I said frankly to him, that I had expected that Mr. Garnier would have been sent to America. That I had observed some things in the Conduct of B. and C. which made me conjecture and believe that they were planning to have Mr. Garnier succeed Mr. Gérard. That there was a great Intimacy between B. and Mr. Garnier.
       Between our selves, said Mr. Marbois, I believe that was a Reason, why he did not go.
       Mr. Garnier, said M. Marbois, is a Man of Spirit, and has a great deal of Merit, in England he did us good Service, and he speaks English very well, and understands Affairs very well, but in this Affair of his going out upon this Embassy, I cannot reconcile his Conduct, with a Man of Spirit.
       I said, I had the Pleasure of some Acquaintance and a good deal of Conversation with Mr. Garnier. That he did me the Honour to visit me, several Times, and I had several long Conversations with him alone; that I was much pleased with his Knowledge of our Affairs from the Beginning, and with his Manners: But I thought him too much connected, and attached to a particular Circle, particularly to B. to whom he seemed to me to have a blind Attachment.
       There is Reason to believe, said Mr. Marbois, that Dr. Franklin is not too much pleased with the Appointment of the Chevalier. What is the Reason of the Attachment of Dr. F. to B.?—Because B. is devoted to Mr. Deane and because he is the only American at Paris who loves him—all the Americans but him are at present very bitter vs. F.... He would probably be very glad to get his Grand Son Secretary, but as I fancy he must think him too young to obtain the Appointment, he will join with Mr. D. in endeavouring to get B.— D. I know from Authentic Information is endeavouring to get B. appointed. That B. was so irregular and excentric a Character, and his Conduct in American Affairs, had been such that I confessed I had an entire Distrust of him.
       That at present he and Mr. C. had in a manner the Direction of American Affairs. That Congress might as well appoint Mr. C. their Ambassador. But that he had not the Brains for the Management of such Affairs.
       Mr. Marbois said, in Fact, he had the Management but it was altogether improper. That the King would never suffer any of his Subjects to represent foreign Courts at his, &c.
       The Chevalier came up, and said as our Court would take it amiss, if an American Minister should meddle in the Cabals or Intrigues at Versailles, So the United States should resent a french Ministers taking a Part in any Disputes among them. That there was no need of Policy between France and the United States. They need only understand one another. Rien que s’entendre.
       I said that in my Youth I had often heard of the Address and Intrigues of the french Court, but I could sincerely say, I had found more Intrigue and finesse among my own Countrymen, at Paris, than among the french.
       It is true said the Chevalier—our Court at some Periods of our History have mis beaucoup de Ruses dans leur Politique. But, this had never any better Effect than to make Us distrusted by all Mankind.
      